      Case 4:20-cv-04154-RAL Document 7 Filed 12/07/20 Page 1 of 5 PageID #: 76




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 HAIDER SALAH ABDULRAZZAK,                                          4;20-CV-04154-RAL


                                Petitioner,
                                                         OPINION AND ORDER GRANTING
                 vs.                                   PETITIONER'S MOTION TO PROCEED
                                                      WITHOUT PREPAYMENT OF FEES AND
 BRENT FLUKE, WARDEN AT MIKE                            DISMISSING PETITION FOR HABEAS
 DURFEE STATE PRISON, and ATTORNEY                                      CORPUS
 GENERAL FOR THE STATE OF SOUTH
 DAKOTA,

                                Respondents.


         Petitioner Haider Salah Abdulrazzak(Abdulrazzak) filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. Doc. 1. Abdulrazzak moves for leave to proceed without

prepa3mient offees and filed a prisoner trust account report. Docs. 2, 3. Abdulrazzak also moves

for judicial notice and to expediate the proceedings. Docs. 4, 6.

I.       Motion for Leave to Proceed Without Prepayment of Fees

         Abdulrazzak moves for leave to proceed without prepayment of fees and filed a prisoner

trust account report. Docs. 2, 3. Abdulrazzak's prisoner trust account report shows average

monthly deposits for the past six months of $70.00, and an average monthly balance for the past

six months of$61.94. Doc. 3. Accordingly,the Court finds that Abdulrazzak is indigent and grants

his motion for leave to proceed in forma pauperis. However, Abdulrazzak has the financial

wherewithal to pay the $5 filing fee, which he paid on November 23, 2020.

II.      Petition for a Writ of Habeas Corpus under 28 U.S.C.§ 2254

         A.     Procedural History
   Case 4:20-cv-04154-RAL Document 7 Filed 12/07/20 Page 2 of 5 PageID #: 77




        Abdulrazzak has filed two prior habeas petitions under 28 U.S.C. § 2254 with this Court.

See Abdulrazzak v. Fluke. 4:19-CV-04025, Doc. 1; Abdulrazzak v. Fluke. 4:19-CV-04075-RAL,

Doc. 1. This Court issued one opinion and order dismissing both ofAbdulrazzak's habeas petitions

on November 13, 2019.            Abdulrazzak. 4:19-CV-04025, Doc. 17; Abdulrazzak. 4:19-CV-

04075-RAL, Doc. 16. Abdulrazzak's § 2254 petition in 4:19-CV-04075-RAL, which was filed on

April 15, 2019, contested the revocation of Abdulrazzak's state parole.            Abdulrazzak. 4:19-

CV-04075-RAL, Doc. 1. This Court dismissed Abdulrazzak's petition regarding his parole

revocation for failure to exhaust his claims. Abdulrazzak. 4:19-CV-04075-RAL,Doc. 16 at 10,16.

As noted in this Court's opinion and order, Abdulrazzak did not timely file a notice of appeal

regarding his parole revocation proceedings at the state court level. Id At the time ofthat opinion,

Abdulrazzak's appeal to the South Dakota Supreme Court was pending. Id Since that time, the

South Dakota Supreme Court affirmed the circuit court's dismissal of Abdulrazzak's notice of

appeal for being untimely. Abdulrazzak v. Bd. ofPardons & Paroles. 940 N.W.2d 672,678(S.D.
                                                                           f

2020), reh'g denied (Mar. 31, 2020), cert, denied. Abdulrazzak v. S.D. Bd. ofPardons & Paroles.

No. 19-8541, 2020 WL 5882672(U.S. Oct. 5, 2020).

       Abdulrazzak filed the current § 2254 petition on October 21, 2020. Doc. 1. Abdulrazzak

raises four claims contesting the revocation of his state parole. See id at 5-10.

       B.      Discussion


       Rule 4 ofthe Rules Governing Section 2254 Cases states in pertinent part:

       The clerk must promptly forward the petition to a judge under the court's
       assignment procedure, and thejudge must promptly examine it. Ifit plainly appears
       firom the petition and any attached exhibits that the petitioner is not entitled to relief
       in the district court, thejudge must dismiss the petition and direct the clerk to notify
       the petitioner. If the petition is not dismissed, the judge must order the respondent
       to file an answer, motion or other response within a fixed time, or to take other
       action the judge may order ...
   Case 4:20-cv-04154-RAL Document 7 Filed 12/07/20 Page 3 of 5 PageID #: 78




This Court's preliminary review,required by Rule 4,reveals Abdulrazzak's current § 2254 petition

is a second or successive petition and should be dismissed.

       Section 2244 states:


       (a)No circuit or districtjudge shall be required to entertain an application for a writ
       ofhabeas corpus to inquire into the detention ofa person pursuant to ajudgment of
       the court of the United States if it appears that the legality of such detention has
       been determined by a judge or court ofthe United States on a prior application for
       a writ of habeas corpus, except as provided in section 2255.

       (b)(1) A claim presented in a second or successive habeas corpus application
       under section 2254 that was presented in a prior application shall be dismissed.

       (3)(A) Before a second or successive application permitted by this section is filed
       in the district court, the applicant shall move in the appropriate court of appeals for
       an order authorizing the district court to consider the application.

Similarly, Rule 9 of the Rules Goveming § 2254 in United States District Courts states, "Before

presenting a second or successive petition, the petitioner must obtain an order from the appropriate

court of appeals authorizing the district court to consider the petition as required by 28 U.S.C.

§ 2244(b)(3) and (4)." "Repetitive claims that have been 'raised and decided adversely on the

merits in an earlier petition' are successive." Shaw v. Delo. 971 F.2d 181, 184 (8th Cir. 1992)

(quoting Olds v. Armontrout. 919 F.2d 1331, 1332(8th Cir. 1990)).

       In the current petition, Abdulrazzak challenges his parole violation and sentence. Doe. 1.

Abdulrazzak provides four grounds on which he alleges he is being held in violation of the

Constitution: (1) revoking Abdulrazzak's parole based on his refusal to incriminate himself or

provide incriminating statements to his parole officer violated his Fifth and Fourteenth

Amendment rights;(2)Abdulrazzak's parole officer's submission ofincorrect allegations violated

his Fifth and Fourteenth Amendment rights;(3) the Parole Board's imposition of Abdulrazzak's

suspended sentence without violation of a condition imposed by the court violated the Ex Post

Facto Clause and the Fifth and Fourteenth Amendments;(4) the Parole Board's modification of
                                                     3
   Case 4:20-cv-04154-RAL Document 7 Filed 12/07/20 Page 4 of 5 PageID #: 79



Abdulrazzak's IPD and addition of restrictions to his parole violated his First, Fifth, Eighth, and

Fourteenth Amendment rights. Id at 5,7,8,10. Ahdulrazzak raised these exact same issues in his

prior § 2254 petition.       Ahdulrazzak, 4:19-CV-04075-RAL, Doc. 1 at 5, 7, 8, 10.

        Abdulrazzak's prior petition regarding his parole revocation was dismissed hy this Court

on the merits. Ahdulrazzak, 4:19-CV-b4075-RAL, Doc. 17. This Court foimd that Ahdulrazzak
had not exhausted his elaims and his failure "to timely file a notice ofappeal ofthe Board decision

in state court is a procedural default that may bar a subsequent § 2254 petition...." Ahdulrazzak,

4;19-CV-04075-RAL, Doc. 16 at 10 (citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).

The fact that the South Dakota Supreme Court has issued its decision affirming the eircuit court's

denial of Abdulrazzak's notice of appeal for being untimely has no impact on this Court's finding

that Abdulrazzak's current petition is a second or successive habeas corpus application.

        Thus, this action is barred because it is a second or successive habeas corpus petition.

Ahdulrazzak has made no showing that he received permission from the United States Court of

Appeals for the Eighth Circuit to file a second or subsequent writ of habeas eorpus as required by

28 U.S.C. § 2244(b)(3)(A). As a result, this Court is without jurisdietion to consider petitioner's

request for relief. Williams v. Hopkins, 130 F.3d 333, 335-36 (8th Cir. 1977); Garrett v. Groose,

99 F.3d 283, 285-86(8th Cir. 1996).

        C. Order


        Accordingly, it is

        ORDERED that Abdulrazzak's motion for leave to proceed without prepayment of fees.

Doc. 2, is granted. It is further

        ORDERED that Abdulrazzak's petition for a writ ofhabeas corpus under 28 U.S.C. § 2254

is dismissed with prejudiee and no certificate of appealability will be issued. It is further
  Case 4:20-cv-04154-RAL Document 7 Filed 12/07/20 Page 5 of 5 PageID #: 80



       ORDERED that Abdulrazzak's motions for judicial notice and to expedite proceedings,

Docs. 4 and 6, are denied as moot.

       DATED this 'y* day of December,2020.
                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                UNITED STATES DISTRICT JUDGE
